DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 was considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Limb occlusion pressure (LOP) sensor” in claims 1-10 because it uses a generic placeholder (i.e., “sensor”) that is coupled with functional language (i.e., “measures a pulse signal of a subject” and sensing a limb occlusion pressure) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Structure for performing the functional language was not described in the specification. See the accompanying rejections under 35 U.S.C. § 112 below. For the purposes of prior art examination, the LOP sensor will be interpreted to correspond to any sensor capable of measuring a pulse signal of a subject. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “limb occlusion pressure (LOP) sensor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the specification is completely devoid of any structure for performing the entire claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 1 recites “a method for determining a hemostatic pressure in a hemostatic device” in line 1. However, it is unclear how the hemostatic pressure in the hemostatic device is determined because the hemostatic device and its hemostatic pressure is not described in the claim. The Examiner suggests amending the claim such that the hemostatic device comprises the tourniquet. 
	Claim 1 recites the quotation “not detected” in line 10. It is unclear how the recitation should be interpreted in light of the quotation marks. Do the quotation marks change the meaning of “not detected”? Clarification could not be acquired from the specification. For the purposes of examination the recitation will be interpreted such that it is not in quotation marks. 
	Claim 1 recites “a hemostatic pressure” in lines 1 and 10. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. When multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements. For the purposes of examination, the claim 1 will be interpreted such that increasing the a current hemostatic pressure provides the hemostatic pressure. In other words, the hemostatic pressure in lines 1 and 10 will be interpreted to refer to each other.
	Claim 1 recites “a hemostatic pressure” in lines 1 and 10, and “a first hemostatic pressure” in line 6. It is unclear how the recitations of “hemostatic pressure” is supposed to be interpreted. For example, does it mean that the pressure results in hemostasis, or is the pressure intended to result in hemostasis? For the purposes of examination, the recitations of “hemostatic pressure” will be interpreted to be a pressure which is intended to result in hemostasis. Claims 3-10 are rejected for reciting similarly unclear limitations.
Claim 1 recites “a safe hemostatic pressure” in line 11. The term “safe” is a relative term which renders the claim indefinite. The term  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something starts/stops being considered to be safe/dangerous, so it is unclear what is being included or excluded from the scope of the limitation. For the purposes of examination, any increase in hemostatic pressure will be interpreted to be a “safe” increase in pressure. Claims 7-10 are rejected for reciting the same unclear limitation. 
Claims 2-10 are rejected by virtue of their dependence from claim 1. 
Claim 2 recites “a pulse signal” in line 3. Claim 1 recites “a pulse signal” in line 3. 
It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 2 will be interpreted to be “the pulse signal”.
	Claim 2 recites “from bottom to top and then from top to bottom” in lines 4-5 and 6. However, it is unclear what limitation is being modified by the recitations. Is the offset value, lower or upper limit, or the waveform being modified by the recitations? For the purposes of examination, the claim 2 will be interpreted such that the pulse signal crosses the lower limit twice, and the pulse signal crosses the upper limit twice. 
	Claim 3 recites “a hemostatic pressure” in line 2. Claim 1 recites “a hemostatic pressure” in lines 1 and 10. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the recitations should be made clear. When multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements. For the purposes of examination, the recitation in claim 3 will be interpreted to be “the hemostatic pressure”.
Claim 3 recites “slightly” in line 2. The term “slightly” is a relative term which renders the claim indefinite. The term  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something starts/stops being considered to be slight/substantial, so it is unclear what is being included or excluded from the scope of the limitation. For the purposes of examination, any increase in pressure will be interpreted to be “slightly” increased. Claims 4-6 are rejected for reciting the same unclear limitation. 
Claim 4 recites “returns to the checking” in line 2, but it is unclear how “returns” should be interpreted. Is “the checking” step performed again, or is there some other meaning for “return”? For the purposes of examination, claim 4 will be interpreted such that “the checking” is repeated. 
Claim 5 recites “gradually” in line 2. The term “gradually” is a relative term which renders the claim indefinite. The term  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when something starts/stops being considered to be gradual/abrupt, so it is unclear what is being included or excluded from the scope of the limitation. For the purposes of examination, any increase will be interpreted to be “gradually” increased. Claim 6 is rejected for reciting the same unclear limitation. 
Claim 5  recites “increasing an optical brightness of the LOP sensor to n brightness levels that are brighter than the first brightness, while gradually increasing the brightness levels to a maximum brightness of the LOP sensor” in lines 2-4. It is unclear whether the brightness level is increased to (A) n brightness levels higher than the first brightness, or (B) a maximum brightness of the LOP sensor. For the purposes of examination, the claim will be interpreted such that an optical brightness is increased in steps of n brightness levels until a maximum brightness of the LOP sensor is achieved. 
Claim 5 recites “checking, on the basis of the result value of the LOP sensor, whether the pulse of the subject is detected” in lines 4-5. Claim 1 recites “checking, on the basis of a result value of the LOP sensor, whether a pulse of the subject is detected” in lines 7-8. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the recitations should be made clear. When multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements. For the purposes of examination, the recitation in claim 5 will be interpreted to be a “second check” of whether the pulse of the subject is detected.
Claim 5 recites “increasing the optical brightness of the LOP sensor slightly more” in line 7. Claim 5 recites “increasing an optical brightness of the LOP sensor to n brightness levels that are brighter than the first brightness, while gradually increasing the brightness level to a maximum brightness of the LOP sensor” in lines 2-4. It is unclear how the recitation in line 7 is related to the recitations in lines 2--4. Is the increase in brightness in line 7 one of the “gradual” increases recited in lines 2-4? 
Claim 5 recites “returning to Operation S5” in line 9. It is unclear how “returning” should be interpreted. For the purposes of examination, the Operation s5 will be interpreted to be repeated.  
Claim 5 recites “returning to Operation S5 in which the hemostatic pressure, which is obtained by slightly increasing the current hemostatic pressure, is provided from the main body to the tourniquet (S6)” in lines 9-10. It is unclear how the recitation of “S6” should be interpreted. Does “S6” refer to the repetition of Operation S5? If so, “S5” is the same as “S6”. However, the different designations of “S5” and “S6” indicate that the two steps are different. Therefore, it is unclear how “S6” should be interpreted. Clarification could not be gathered from the disclosure. 
Claim 6 recites “when n is 2” in line 6. However, “n” is not recited in claim 4, so it is unclear how “n” is related to the previously recited limitations. 
Claim 6 recites “checking, on the basis of the result value of the LOP sensor, whether the pulse of the subject is detected” in lines 4-5. Claim 1 recites “checking, on the basis of a result value of the LOP sensor, whether a pulse of the subject is detected” in lines 7-8. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the recitations should be made clear. When multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements. For the purposes of examination, the recitation in claim 6 will be interpreted to be a “second check” of whether the pulse of the subject is detected.
Claim 6 recites “increasing the optical brightness of the LOP sensor slightly more” in lines 6-7. Claim 6 recites “while gradually increasing an optical brightness of the LOP sensor to a, second brightness, a third brightness, and a maximum brightness of the LOP sensor” in lines 2-4. It is unclear how the recitation in lines 6-7 is related to the recitations in lines 2-4. Is the increase in brightness in lines 6-7 one of the “gradual” increases recited in lines 2-4? 
Claim 6 recites “returning to Operation S5” in lines 8-9. It is unclear how “returning” should be interpreted. For the purposes of examination, the Operation s5 will be interpreted to be repeated.  
Claim 7 recites “a safe hemostatic pressure” in lines 2-3. Claim 1 recites “ a safe hemostatic pressure in lines 10-11. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in claim 7 will be interpreted to be a different hemostatic pressure. 
Claim 8 recites “a safe hemostatic pressure” in lines 2-3. Claim 1 recites “ a safe hemostatic pressure in lines 10-11. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in claim 8 will be interpreted to be a different hemostatic pressure. 
Claim 9 and 10 recite “a sensor” in line 2. Claim 1 recites “a limb occlusion pressure (LOP) sensor” in line 3. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in claims 9 and 10 will be interpreted to be the same as the LOP sensor.
Claim 9 and 10 recite “a hemostatic device” in line 2. Claim 1 recites “a hemostatic device” in line 1. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in claims 9 and 10 will be interpreted to be the same as the hemostatic device in claim 1.
Claims 9 and 10 recite “starting all over again from Operation S1”. However, it is unclear what operations are incorporated in the “starting all over again”. For example, is S2 and S3 repeated? For the purposes of examination, only Operation S1 will be interpreted to be required to be started all over again.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0262533 A1 (McEwen ‘533) in view of US 2006/0253150 A1 (McEwen ‘150)
With regards to claim 1, McEwen ‘533 discloses a method of determining a hemostatic pressure in a hemostatic device (Abstract, ¶¶ [0043]-[0050], Figs. 1-2 disclose an adaptive surgical tourniquet which is used for measuring limb occlusion pressure (LOP)), the method comprising: driving a limb occlusion pressure (LOP) sensor, which measures a pulse signal of a subject, at a first brightness (S1)) (¶ [0047] discloses using a blood flow transducer 26 to detect when blood flow pulsations are no longer detected; ¶ [0016] discloses that blood flow transducer 26 detects blood flow using photoplethysmography); providing a first hemostatic pressure from the main body to a tourniquet (S3) (¶ [0047] discloses increasing the pressure in cuff 4 to a pressure at which arterial blood flow pulsations are no longer detected by blood flow transducer 26, and determining Initial LOP, Adapted LOP; ¶ [0036] describes Initial LOP as being the minimum pressure required to prevent arterial blood flow distal to the location of cuff 4 (i.e., a hemostatic pressure)); checking, on the basis of a result value of the LOP sensor, whether a pulse of the subject is detected (S4) (¶ [0047] discloses using a blood flow transducer 26 to detect when blood flow pulsations are no longer detected); and when, on the basis of the result value of the LOP sensor, the pulse of the subject is determined as "not detected," providing a hemostatic pressure, which is obtained by increasing a current hemostatic pressure by a safe hemostatic pressure, from the main body to the tourniquet (S7) (¶¶ [0048]-[0049] discloses regulating the pressure at a level above and proportional to the adapted LOP value after the determination of Initial LOP; ¶ [0040] discloses the tourniquet reference pressure that is a level above and proportional to the adapted LOP value).
McEwen ‘533 is silent with regards to checking whether the LOP sensor and a main body are connected to each other (S2). 
In a related system for monitoring limb occlusion pressure (Abstract of McEwen ‘150), McEwen ‘150 discloses checking whether the LOP sensor and a main body are connected to each other (S2) (Fig. 1 and ¶ [0019] discloses a multi-conductor cable 8 connecting blood flow transducer 2 to instrument 6; ¶ [0065] discloses notification of a failure of the multi-conductor cable 8 to the user, which indicates a check of whether the connection of 2 and 6 is not successful). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McEwen ‘533 to incorporate checking whether the LOP sensor and a main body are connected to each other as taught by McEwen ‘150 in order to alert the user of an error in the LOP measurement (¶ [0065] of McEwen ‘150).  
	
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0262533 A1 (McEwen ‘533) in view of US 2006/0253150 A1 (McEwen ‘150), as applied to claim 1 above, and further in view of US 2008/0250340 A1 (Dlugos).
With regards to claim 2, the above combination is silent with regards to how the pulsations are detected. Therefore, the above combination is silent with regards to whether, in the checking of, on the basis of the result value of the LOP sensor, whether the pulse of the subject is detected (S4), the pulse is checked as being present when a pulse signal having a waveform, in which the pulse signal crosses a lower limit, which is an offset value set to be a value other than 0, from bottom to top and then from top to bottom, crosses an upper limit, which is set to be a value higher than the lower limit, from bottom to top and then from top to bottom, and has a peak value, which is a value higher than the upper limit, is detected even one time.
In a reference that is reasonably pertinent to the problem of detecting pulsations, Dlugos discloses that a pulse is checked as being present when a pulse signal having a waveform, in which the pulse signal crosses a limit, which is an offset value set to be a value other than 0, from bottom to top and then from top to bottom, and has a peak value, which is a value higher than the upper limit, is detected even one time (¶¶ [0020], [0202] disclose the use of a threshold value 4204, wherein a pulse is detected when the signal crosses the threshold value from bottom to top and then from top to bottom, and the peak value between the two crossings is higher than the threshold value). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulsation determination of the combination of McEwen ‘533 in view of McEwen ‘150 to incorporate that a pulse is checked as being present when a pulse signal having a waveform, in which the pulse signal crosses a limit, which is an offset value set to be a value other than 0, from bottom to top and then from top to bottom, and has a peak value, which is a value higher than the upper limit, is detected even one time as taught by Dlugos. The motivation would have been to provide an objective basis for identifying when a pulse in order to make the pulse detection more accurate. Additionally or alternatively, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
The above combination is silent with regards to whether the pulse is checked as being present when the pulse crosses a lower limit, which is set to be a value lower than the upper limit, from bottom to top and then from top to bottom. 
However, the determination of whether the pulse crosses a lower limit from bottom to top and then from top to bottom appears to be a duplication of the check that occurs in relation to the upper limit, and no new and unexpected result from the use of the lower limit is disclosed. Therefore, the additional use of the lower limit is a mere duplication of parts without a new and unexpected result. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above combination to incorporate the use of a lower limit because the mere duplication of parts has no patentable significance unless a new and unexpected result is pronounced. See MPEP 2144.04 (VI) (B). 

With regards to claim 3, the above combination teaches further comprising, when the pulse is detected from the LOP sensor in Operation S4, providing a hemostatic pressure, which is obtained by slightly increasing a current hemostatic pressure, from the main body to the tourniquet (S5) (¶ [0047] of McEwen ‘533 discloses increasing the pressure in cuff 4 until arterial blood flow pulsations are no longer detected).

With regards to claim 4, the above combination teaches, after the slightly increased hemostatic pressure is provided to the subject in Operation S5, the method returns to the checking of, on the basis of the result value of the LOP sensor, whether the pulse of the subject is detected (S4) (¶ [0047] of McEwen ‘533 discloses increasing the pressure in cuff 4 until arterial blood flow pulsations are no longer detected).

With regards to claim 5, the above combination is silent with regards to, when the pulse is not detected from the LOP sensor in Operation S4, gradually increasing an optical brightness of the LOP sensor to n brightness levels that are brighter than the first brightness, while gradually increasing the brightness level to a maximum brightness of the LOP sensor, checking, on the basis of the result value of the LOP sensor, whether the pulse of the subject is detected, and, when the pulse of the subject is not detected even when the optical brightness of the LOP sensor is increased, increasing the optical brightness of the LOP sensor slightly more, and, when the pulse is detected from the LOP sensor after the optical brightness of the LOP sensor is increased slightly more, returning to Operation S5 in which the hemostatic pressure, which is obtained by slightly increasing the current hemostatic pressure, is provided from the main body to the tourniquet (S6), wherein n is a natural number 2 or greater.
In the same field of endeavor of measuring limb occlusion pressure, McEwen ‘150 discloses that when a pulse is not detected from the LOP sensor, gradually increasing an optical brightness of the LOP sensor to brightness levels that are brighter than the first brightness, while gradually increasing the brightness level to a maximum brightness of the LOP sensor, checking, on the basis of the result value of the LOP sensor, whether the pulse of the subject is detected, and, when the pulse of the subject is not detected even when the optical brightness of the LOP sensor is increased, increasing the optical brightness of the LOP sensor slightly more (¶ [0044] discloses that if a blood flow signal cannot be detected by signal processor, the controller increases the intensity if IRLED by adjusting the current to IRLED; ¶ [0043] discloses an upper limit  of the intensity of  the IRLED). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of detecting a pulse of the above combination to incorporate increasing intensity of brightness if a pulse is not detected as taught by McEwen ‘150. The motivation would have been to compensate for changes in light transmission through varying volumes of tissue as the cuff is pressurized (see ¶ [0043] of McEwen ‘150), and therefore provide a more accurate analysis of the pulsations. 
The above combination is silent with regards to, when the pulse is detected from the LOP sensor after the optical brightness is increased slightly more, returning to Operation S5 in which the hemostatic pressure, which is obtained by slightly increasing the current hemostatic pressure, is provided from the main body to the tourniquet. 
In the same field of endeavor of measuring limb occlusion pressure, McEwen ‘150 discloses adjusting an intensity of IRLED 64 (¶ [0057] and Fig. 5 depicts adjusting intensity of IRLED 64 at step 508), detecting a pulse after the optical brightness is adjusted (Fig. 5 depicts returning to step 506 after step 508, wherein a pulse can be detected at step 506), and increasing pressure level (Fig. 5 and ¶ [0058] depicts calculating an incremental pressure level at step 512 and setting reference pressure level as the sum of the current and incremental pressure level at 514; ¶ [0032] discloses that the reference pressure level is the pressure at which the cuff pressure is provided). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of increasing optical brightness and increasing the current hemostatic pressure of the above combination, to incorporate, when the pulse is detected after optical brightness is increased, increasing the current hemostatic pressure, as taught by McEwen ‘150. The motivation would have been to increase the pressure in cuff 10 as rapidly as possible to the LOP, and at the same time to provide an accurate measurement of LOP (¶ [0058] of McEwen ‘150). 
The above combination is silent with regards to whether the optical brightness is increased to n brightness levels, wherein n is a natural number 2 or greater. 
However, McEwen ‘150 discloses that the intensity of the brightness levels depends on the factors of desired magnitude of the blood flow signal (¶¶ [0043]-[0044] of McEwen ‘150). As such, the brightness levels is a results-effective variable that would have been optimized through routine experimentation based on the desired magnitude of the blood flow signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the increase in brightness levels to be a natural number 2 or greater so as to obtain the desired magnitude of the blood flow signal. See MPEP 2144.05 (II) (A).

With regards to claim 6, the above combination is silent with regards to, when the pulse is not detected from the LOP sensor in Operation S4, while gradually increasing an optical brightness of the LOP sensor to a second brightness, a third brightness, and a maximum brightness of the LOP sensor, checking, on the basis of the result value of the LOP sensor, whether the pulse of the subject is detected, and, when the pulse of the subject is not detected even when the optical brightness of the LOP sensor is increased, increasing the optical brightness of the LOP sensor slightly more, and, when the pulse is detected from the LOP sensor after the optical brightness of the LOP sensor is increased slightly more, returning to Operation S5 in which the hemostatic pressure, which is obtained by slightly increasing the current hemostatic pressure, is provided from the main body to the tourniquet (S6), wherein the second brightness and the third brightness are values that exist between the first brightness and the maximum brightness of the LOP sensor, and the third brightness is higher than the second brightness.
In the same field of endeavor of measuring limb occlusion pressure, McEwen ‘150 discloses that when a pulse is not detected from the LOP sensor, gradually increasing an optical brightness of the LOP sensor to multiple brightness levels that are brighter than the first brightness, while gradually increasing the brightness level to a maximum brightness of the LOP sensor, checking, on the basis of the result value of the LOP sensor, whether the pulse of the subject is detected, and, when the pulse of the subject is not detected even when the optical brightness of the LOP sensor is increased, increasing the optical brightness of the LOP sensor slightly more, wherein the second brightness and the third brightness are values that exist between the first brightness and the maximum brightness of the LOP sensor, and the third brightness is higher than the second brightness. (¶ [0044] discloses that if a blood flow signal cannot be detected by signal processor, the controller increases the intensity if IRLED by adjusting the current to IRLED; ¶ [0043] discloses an upper limit  of the intensity of  the IRLED). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of detecting a pulse of the above combination to incorporate increasing intensity of brightness if a pulse is not detected as taught by McEwen ‘150. The motivation would have been to compensate for changes in light transmission through varying volumes of tissue as the cuff is pressurized (see ¶ [0043] of McEwen ‘150), and therefore provide a more accurate analysis of the pulsations. 
The above combination is silent with regards to, when the pulse is detected from the LOP sensor after the optical brightness is increased slightly more, returning to Operation S5 in which the hemostatic pressure, which is obtained by slightly increasing the current hemostatic pressure, is provided from the main body to the tourniquet. 
In the same field of endeavor of measuring limb occlusion pressure, McEwen ‘150 discloses adjusting an intensity of IRLED 64 (¶ [0057] and Fig. 5 depicts adjusting intensity of IRLED 64 at step 508), detecting a pulse after the optical brightness is adjusted (Fig. 5 depicts returning to step 506 after step 508, wherein a pulse can be detected at step 506), and increasing pressure level (Fig. 5 and ¶ [0058] depicts calculating an incremental pressure level at step 512 and setting reference pressure level as the sum of the current and incremental pressure level at 514; ¶ [0032] discloses that the reference pressure level is the pressure at which the cuff pressure is provided). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steps of increasing optical brightness and increasing the current hemostatic pressure of the above combination, to incorporate, when the pulse is detected after optical brightness is increased, increasing the current hemostatic pressure, as taught by McEwen ‘150. The motivation would have been to increase the pressure in cuff 10 as rapidly as possible to the LOP, and at the same time to provide an accurate measurement of LOP (¶ [0058] of McEwen ‘150). 
The above combination is silent with regards to whether the optical brightness is increased to n brightness levels, wherein n is a natural number 2 or greater. 
However, McEwen ‘150 discloses that the intensity of the brightness levels depends on the factors of desired magnitude of the blood flow signal (¶¶ [0043]-[0044] of McEwen ‘150). As such, the brightness levels is a results-effective variable that would have been optimized through routine experimentation based on the desired magnitude of the blood flow signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select the increase in brightness levels to be a natural number 2 or greater so as to obtain the desired magnitude of the blood flow signal. See MPEP 2144.05 (II) (A).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0262533 A1 (McEwen ‘533) in view of US 2006/0253150 A1 (McEwen ‘150) and US 2008/0250340 A1 (Dlugos), as applied to claim 5 above, and further in view of US 5,218,966 A (Yamasawa).
With regards to claim 7, the above combination is silent with regards to whether providing the hemostatic pressure, which is obtained by increasing the current hemostatic pressure by a safe hemostatic pressure, from the main body to the tourniquet when the pulse of the subject is not detected event at the maximum brightness of the LOP sensor. 
In a reference that is reasonably pertinent to the problem of detecting pulsations using photoelectric sensors, Yamasawa discloses rapidly venting a cuff and restarting a step of inflating the cuff when brightness adjusting means has failed to bring the DC level detected by the DC level detecting means within the tolerance range thereof (Col. 2, lines 61-68), wherein the brightness levels are raised to a maximum (Col. 6, lines 30-52), and if the maximum brightness is insufficient, implementing ST36 (Col. 6, lines 30-52), and venting then restarting the inflation (Col. 7, lines 38-55). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implementation of the increased hemostatic pressure of McEwen ‘533 such that it is dependent upon the reinflation if the pulse signal is not detected event at a maximum brightness as taught by Yamasawa. The motivation would have been to provide an automated process of measurement without increasing the time required for the measurement (Col. 2, lines 61-68 of Yamasawa). 

With regards to claim 9, the above combination teaches or suggests adapting the applied pressure level when an event, in which a value measured by a sensor of a hemostatic device or a separate external sensor is changed to a threshold value or higher, occurs while the hemostatic pressure, which is obtained in Operation S7 by increasing the current hemostatic pressure by the safe hemostatic pressure, is maintained (¶ [0049] of McEwen ‘533 discloses that if a heart rate is at a level indicative of a blood pressure, the controller updates the adaptive LOP value). 
The above combination is silent with regards to whether the adapting of the applied pressure level includes the operation s1. 
In the same field of endeavor of measuring limb occlusion pressure, McEwen ‘150 discloses detecting a pulsation in relation to adapting a hemostatic pressure (Fig. 5 depicts the repetition of steps 506 in relation to step 514). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptation of the adaptive LOP value of McEwen ‘533 to be dependent upon the detection of a pulsation using an LOP sensor as taught by McEwen ‘150. The motivation would have been to provide a more accurate limb occlusion pressure. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0262533 A1 (McEwen ‘533) in view of US 2006/0253150 A1 (McEwen ‘150) and US 2008/0250340 A1 (Dlugos), as applied to claim 6 above, and further in view of US 5,218,966 A (Yamasawa).
With regards to claim 8, the above combination is silent with regards to whether providing the hemostatic pressure, which is obtained by increasing the current hemostatic pressure by a safe hemostatic pressure, from the main body to the tourniquet when the pulse of the subject is not detected event at the maximum brightness of the LOP sensor. 
In a reference that is reasonably pertinent to the problem of detecting pulsations using photoelectric sensors, Yamasawa discloses rapidly venting a cuff and restarting a step of inflating the cuff when brightness adjusting means has failed to bring the DC level detected by the DC level detecting means within the tolerance range thereof (Col. 2, lines 61-68), wherein the brightness levels are raised to a maximum (Col. 6, lines 30-52), and if the maximum brightness is insufficient, implementing ST36 (Col. 6, lines 30-52), and venting then restarting the inflation (Col. 7, lines 38-55). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the implementation of the increased hemostatic pressure of McEwen ‘533 such that it is dependent upon the reinflation if the pulse signal is not detected event at a maximum brightness as taught by Yamasawa. The motivation would have been to provide an automated process of measurement without increasing the time required for the measurement (Col. 2, lines 61-68 of Yamasawa). 

With regards to claim 10, the above combination teaches or suggests adapting the applied pressure level when an event, in which a value measured by a sensor of a hemostatic device or a separate external sensor is changed to a threshold value or higher, occurs while the hemostatic pressure, which is obtained in Operation S7 by increasing the current hemostatic pressure by the safe hemostatic pressure, is maintained (¶ [0049] of McEwen ‘533 discloses that if a heart rate is at a level indicative of a blood pressure, the controller updates the adaptive LOP value). 
The above combination is silent with regards to whether the adapting of the applied pressure level includes the operation s1. 
In the same field of endeavor of measuring limb occlusion pressure, McEwen ‘150 discloses detecting a pulsation in relation to adapting a hemostatic pressure (Fig. 5 depicts the repetition of steps 506 in relation to step 514). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adaptation of the adaptive LOP value of McEwen ‘533 to be dependent upon the detection of a pulsation using an LOP sensor as taught by McEwen ‘150. The motivation would have been to provide a more accurate limb occlusion pressure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792